On petition for a rehearing.
Pettit, J.
On the 19th day of June, 1874, the original opinion in this case was filed, affirming the judgment beloAV. A petition for a rehearing Avas filed, and was granted on the sole and only point or question as to the sufficiency of the notice, thus being refused on all other grounds. On a reconsideration of the question on which the rehearing Avas *400granted, to wit, the sufficiency of the notice, wo all agreed that the notice was sufficient, and re-filed the original opinion. A second petition has been filed for a rehearing. This is too late as to all questions other than the sufficiency of the notice, if, indeed, a second petition for a rehearing can be filed by the same party in the same case. If this can be done, why may not ten, twenty or a hundred petitions for rehearing be filed by the same party in the same case ? Both petitions for a rehearing insist that the complaint in this case and that of The City of Crawfordsville v. Barr, 45 Ind. 258, are the same, and express great surprise that the Barr case should be reversed, and that this should be affirmed by the same court. In this the counsel are grossly at fault. The complaints in the two cases are not alike. In the Barr case the complaint, says, that on the 7th day of November, 1872, and on divers other days between that and including the 14th day of November, 1872, the plaintiff furnished to said Alexander & Whitsett (the contractors) one hundred and thirteen thousand brick, “ which were used in the construction of said building,” and plaintiff says that “ there is yet due him from said Alexander & Whitsett four hundred and sixty-one dollars.” Thus it may be seen that there is no averment that the brick were furnished for the building, but that they were furnished to the contractors, and by them used in the building; and on this very point ■Qiis court held the complaint insufficient. While in this case the complaint says, “that, the said defendant became indebted to said plaintiff, and is now indebted to the said plaintiff, in the sum of nine hundred and forty-nine dollars and fifty-seven cents, for materials furnished and work and labor done in the erection of said city building.”
The complaints in the two cases are unlike in another particular. In The City of Crawfordsville v. Barr, supra, it is not shown that the notice was filed within sixty days after the completion of the building, while in this case it is affirmatively shown that the notice was filed in time'. The bills of particulars in the two cases are not alike. In the case *401last cited, it is made out against Alexander & Whitsett; but in this case it is made out against the City of Crawfordsville, the appellant.
The petition is overruled.